Citation Nr: 0028447	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, his mother, and an associate


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to April 
1986.  He also served with the U. S. Army Reserves and the 
Utah National Guard.

In a January 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for an acquired psychiatric disorder to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, for additional development of the 
record.  A review of the record reflects that the requested 
development has been completed.  Thus, the case has now been 
returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  The veteran's psychiatric disability preexisted his entry 
into active service.

2.  The veteran's preexisting psychiatric disability 
underwent a clinically demonstrable increase in severity 
during his period of active duty resulting in his separation 
from service.  



CONCLUSION OF LAW

The veteran's preexisting psychiatric disorder, variously 
characterized as panic attacks, depression, and post-
traumatic stress disorder, was aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in June 1985, the veteran's systems, 
including psychiatric, were clinically evaluated as normal.  
In his June 1985 report of medical history, the veteran 
reported using Xanax for anxiety.  A June 1985 psychiatric 
consultation reflects the veteran denied drug use or alcohol 
abuse.  It was noted that he had been previously treated at a 
local mental health clinic and prescribed Xanax, which he 
used on an as needed basis.  The examiner noted no psychosis 
or suicidal behavior.  Mental status examination showed the 
veteran as alert, coherent, and not depressed.  No organic 
brain syndrome was noted.  An impression of a history of 
depression related to family problems treated two years 
earlier with no psychiatric disorder at that time was noted.  
Clinical records reflect that in February 1986, the veteran 
experienced a panic attack during airborne training and was 
unable to jump.  It was noted that the veteran had 
experienced anxiety prior to and during service and his 
problems with generalized anxiety had reoccurred.  It was 
also noted that his psychiatric disorder seemed to have been 
in remission or at a low point when evaluated.  A diagnosis 
of generalized anxiety disorder with panic was noted.  
Separation from service was recommended on the grounds the 
veteran did not meet induction standards.  The veteran did 
not request a separation examination.  

Service personnel records for the veteran's period of active 
service reflect no service outside of the continental United 
States.  

A service report of medical examination dated in May 1989 
reflects the veteran's systems were clinically evaluated as 
normal.  It was noted that the veteran had minor sounding 
psychiatric problems but currently used a prescription on an 
intermittent basis.  In his May 1989 report of medical 
history, the veteran reported having a nerve disorder with 
high stress problems at home.  Upon National Guard enlistment 
examination dated in June 1991, the veteran's systems were 
clinically evaluated as normal.  In a June 1991 report of 
medical history, the veteran reported using Xanax one month 
earlier after the death of both of his grandparents.  

Private hospital records dated in March 1991 reflect the 
veteran presented acutely hyperventilating and reportedly 
feeling like he was going to die.  It was noted the veteran 
had a history of panic attacks.  An impression of acute panic 
attacks was noted.  

Treatment records from the Walter Reed Army Medical Center 
dated from May to June 1991 reflect the veteran was treated 
for a panic disorder.  It was noted that the veteran reported 
a long history of panic attacks dating back to his childhood.  
Affect was noted as euthymic and though content was without 
suicidal or homicidal ideations or delusions.  Thought 
processes were mostly fair, although at times circumstantial.  
Judgment and insight were noted as fair.  During the 
veteran's hospital stay, panic attacks manifested by 
dizziness, tightness of the chest, increased pulse, paraoral 
paresthesias, increased respiratory rate, and derealization, 
and ineffective individual coping manifested by dependency, 
an inability to fulfill personal needs, inappropriate anger, 
and underlying anxiety, were identified.  A diagnosis of 
panic disorder without agoraphobia, moderate, manifested by 
periods of intense anxiety, shortness of breath, 
derealization, trembling, sweating, and paraoral 
paresthesias, was noted.  This condition was noted as service 
aggravated.  Routine military duty away from supportive 
family structure was noted as a psychosocial stressor.  

A June 1991 statement from a licensed clinical social worker 
reflects the veteran was seen for complaints of recurrent 
panic attacks.  It was also noted that the veteran had not 
been seen since April 1991. 

Private hospital records dated from 1991 to 1993 reflect 
various impressions of acute anxiety reaction and panic 
disorder.  A history of depression and nightmares was also 
noted.  

Additional private treatment records dated from 1991 to 1993 
reflect continued treatment of recurring panic attacks 
described as severe.  Nightmares and depression were also 
noted.  

A June 1992 statement from Dr. D. B., a private physician, 
reflects the veteran was receiving treatment for a chronic 
anxiety disorder.  Dr. B. opined that the veteran's condition 
had worsened to the degree that it was recommended that he no 
longer participate in National Guard exercises.  

A November 1992 statement from Dr. B. reflects that the 
veteran was being treated at his facility for a panic 
disorder with medication and was felt to be in fair 
remission.

Private hospital records dated from June 1993 to August 1993 
reflect the veteran reported polysubstance abuse in high 
school but none since that time.  He also reported a history 
of mental and physical abuse by his father while growing up.  
The veteran complained of suicidal thoughts and thoughts of 
hurting others.  The veteran reported temper outbursts, 
feelings of guilt and helplessness.  He also reported visual 
and auditory hallucinations.  It was noted the veteran had 
made three suicide attempts in the past year.  It was also 
noted that the veteran reported being in the army for four 
years with training in Special Forces and combat engineering.  
A diagnostic impression of major depression with psychotic 
features, rule out post-traumatic stress disorder (PTSD) and 
rule out panic disorder, was noted in June 1993.  An August 
1993 clinical record notes an assessment of anxiety disorder 
(questionable PTSD) and suicidal.  

Private medical reports dated in May 1993 reflect the veteran 
reported being stationed in Grenada, Panama, and the Middle 
East and engaging in urban warfare. Impairment in 
concentration and memory were noted and the veteran reported 
experiencing visual and auditory hallucinations.  A diagnosis 
of panic disorder with agoraphobia and PTSD related to 
military service in the Special Forces was noted.  The 
veteran's impairments were noted to be severe and continuing.  

Private treatment records dated from 1994 to 1995 reflect 
treatment for a viral syndrome, chest wall and shoulder pain, 
gastritis, and a left leg contusion.  A February 1995 
clinical record notes an impression of chest pain due to an 
anxiety attack and long standing mental health problems.  

Private mental health treatment records dated from 1994 to 
1995 reflect continued treatment with medication and reported 
suicidal ideations with episodes of the veteran cutting 
himself.  Various notations of a depressive disorder and 
personality disorder were noted.  An August 1995 discharge 
summary reflects the veteran was admitted with a chief 
complaint of bad flashbacks.  The veteran reported having 
flashbacks of experiences in Panama where he was trying to 
save his buddies.  Mental status examination revealed 
consciousness without cloudiness, depressed mood, and 
flattened affect.  A principle diagnosis of depressive 
disorder was noted.  A November 1995 treatment record notes 
the veteran called to request a letter stating that his 
anxiety disorder was service-connected.  It was also noted 
that the veteran's treating physician stated that there was 
no current evidence to suggest a connection. 

At his October 1995 RO hearing, the veteran testified that he 
did not experience severe anxiety or any panic attacks prior 
to his military service.  He reported that prior to service 
he only had a mild case of depression.  He stated that his 
condition changed during service.  The veteran testified that 
during active duty he was in airborne training when he was 
manhandled by a superior officer.  He stated that he felt ill 
at that time and told his superior that he could not jump.  
One of the sergeant instructors tried to manhandle him and 
force him off of the aircraft.  The veteran testified that he 
suffered a panic attack as a result of the manhandling.  He 
testified that the jump did not make him nervous.  He also 
stated that was the first time he had ever had a panic 
attack.  The veteran's mother testified that prior to service 
her son never showed any signs of panic attacks and he only 
had stress related to being a teenager.  She stated that 
after his military service he was very withdrawn.  The 
veteran's mother testified to panic attacks the veteran had 
suffered since his military service.  

An associate of the veteran testified that she had worked 
with him prior to his military service and he was stable and 
pleasant.  She also stated he was very nice and normal at 
that time and it hurt to see him now.  The veteran also 
testified that the medication prescribed prior to service was 
to calm him down and help him sleep.  He stated that at that 
time he was just burned out from going to school full time 
and working full time.  The veteran also testified to being 
harassed by a National Guard officer for failing to show up 
for kitchen duty.  The veteran stated that his name was added 
to the kitchen duty list at the last minute and he did not 
know it.  The veteran reported he was receiving Social 
Security benefits.  The veteran also denied any prior drug 
use other than marijuana, which he tried one time.  

Private mental health treatment records dated from 1996 to 
1997 reflect various impressions of panic, depression, and 
provisional PTSD as well as continued treatment with 
medication.  

An August 1997 statement from Dr. R. S., a private 
psychiatrist, states that the veteran had been his patient 
since March 1996.  Dr. S. opined that based on his initial 
evaluation and ongoing treatment, the veteran suffered from 
PTSD secondary to trauma sustained during military service.  

At his August 1997 hearing before a Veterans Law Judge, the 
veteran testified that he was prescribed Xanax prior to his 
military service due to his work overload and attending high 
school.  The veteran also reported that both of his 
grandparents died within a very short period of time.  
(Transcript, pages 1-15).  He also testified that everything 
was fine until the airplane incident.  He stated that at the 
time he was dizzy and had a fever.  He told his supervisor 
that he was too ill to make the jump and his supervisor 
struck him about three times.  He reported feeling mentally 
disoriented after that incident and experiencing nightmares 
about a week later.  (Transcript, pages 16-22).  He also 
stated that he continued to experience flashbacks, which 
caused loss of appetite and sleep.  The veteran testified 
that since the airplane incident he had experienced 
depression and aggressive behavior.  He also testified to an 
incident during his two week National Guard training were he 
argued with a superior officer about kitchen duty.  He stated 
he was subsequently taken to Walter Reed Army Hospital.  
(Transcript, pages 23-31).  

Private mental health treatment records dated in 1998 reflect 
continued mental health treatment with assessments of 
depression, panic attacks, and PTSD.

Upon VA mental examination dated in April 1999, the examiner 
noted that the veteran was interviewed on two separate 
occasions for an hour each time.  It was also noted that all 
documents had been reviewed.  The veteran related the 
incident which occurred during airborne training and 
resulting anxiety, depression, and suicidal ideation.  The 
veteran also reported having flashbacks to being back in 
Georgia, the area of his training.  He stated that watching 
war movies caused him to feel panic and that he had 
nightmares about struggling with his sergeant.  The examiner 
noted that the documents contained direct quotes of the 
veteran reporting mental illness since childhood.  The 
examiner also noted there were at least two reports of 
ongoing anger towards both of his parents as well as 
difficulty keeping a job.  On the first interview, the 
veteran's mood was noted as angry, depressed, and frustrated.  
On the second interview, the veteran's mood was noted as 
good, but frustrated.  The veteran reported he could still 
feel the guy grabbing him on the plane.  

The examiner opined that based on the documentation available 
as well as his interviews with the veteran, it was clear that 
he had problems with severe anxiety, probably from childhood.  
The examiner also noted the veteran definitely qualified for 
a diagnosis of panic disorder, possibly dissociative 
disorder, and borderline personality with histrionic and 
narcissistic traits.  His chronic anger, chronic suicidality, 
chronic depressive symptoms, descriptions of intense 
interpersonal relationships with girlfriends, affective 
instability, and difficulty being alone pointed to a definite 
diagnosis of borderline personality.  The examiner noted that 
some of those symptoms overlapped with PTSD.  It was also 
noted that patients with the veteran's diagnoses were prone 
to developing PTSD, possibly even in response to an 
"incident" as small as the one he reported.  The examiner 
opined that the diagnosis of PTSD only mildly added to the 
worsening of his course and prognosis.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as psychoses, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1131, 1153; 
38 C.F.R. §§  3.303, 3.306 (1999).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. §  3.306(b).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following a thorough review of the evidence of record, the 
Board is compelled to conclude that entitlement to service 
connection for an acquired psychiatric disorder is warranted.  

The Board finds that the record clearly shows that a 
psychiatric disorder clearly preexisted the veteran's entry 
into active duty.  This finding is consistent with April 1999 
VA examiner's conclusion that it was clear the veteran had 
problems with severe anxiety probably from childhood, as well 
as the veteran's testimony and reported use of medication for 
anxiety prior to service.  Initially, the Board notes that 
the veteran's claim is well grounded in that it is plausible.  
See Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Thus, the Board must now consider whether the veteran's 
psychiatric disorder increased in severity during service.  
Upon consideration of the service medical records, the Board 
finds that there was a clinically demonstrable increase in 
severity of the veteran's psychiatric disorder during 
service.  A June 1985 psychiatric consultation prior to entry 
into active service notes a history of depression, but 
specifically found no psychiatric disorder at that time.  
However, clinical records dated in February 1986 reflect the 
veteran was treated for a generalized anxiety disorder with 
panic attacks after an airborne training flight.  It was 
noted that the veteran's generalized anxiety disorder had 
reoccurred and it was recommended that the veteran be 
separated from service.  The Board finds this evidence 
sufficient to establish a clinically demonstrable increase in 
the severity of the veteran's psychiatric disorder.  The 
Board notes that this finding is consistent with the May and 
June 1991 records from Walter Reed Army Medical Center which 
note the veteran's condition as service aggravated.  

Thus, the presumption of aggravation is applicable in the 
absence of clear and unmistakable evidence to the contrary.  
The record is silent for any competent medical evidence 
suggesting that the veteran's psychiatric disorder did not 
increase in severity during his military service or that any 
increase was the result of the natural progress of the 
disease.  See Sondel v. West, 13 Vet. App. 213 (1999).  The 
Board is cognizant of the November 1995 private treatment 
record noting that the veteran called to request a letter 
from the physician stating that his anxiety disorder was 
service-connected.  It is further noted that the physician 
reported there was no current evidence to suggest a 
connection.  However, the issue is whether the veteran's 
psychiatric condition was aggravated by his military service, 
not whether it was caused by such service.  Thus, the 
notation does not clearly speak to the issue at hand.  

The Board recognizes that the evidence in this case is less 
than overwhelming; however, with all reasonable doubt 
resolved in favor of the veteran and in the absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation, entitlement to service connection is warranted.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, currently diagnosed as a panic disorder, is 
granted.  


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 

